DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments see Remarks/Arguments and amended claims, filed 09/08/2021 with respect to claims 1-2, 4-8, 10-12, and 14-15, have been fully considered and Applicant’s remarks will be addressed in sequential order as they were presented.  Regarding Rejections under 35 U.S.C. 102, and the argument, “follow vehicle control instructions completely control follow vehicle steering and powertrain operations,” prior art Oshida discloses, (follower vehicle may receive or implement one or more of the driving action commands or command signals from the leader vehicle, including steering input, in paragraphs [0097] through [0099] ). Furthermore, prior art Oshida discloses, (operating actions may include driving actions, steering operations, and acceleration operations (i.e. powertrain operation), in paragraph [0020]). Regarding the argument, “follow vehicle sensor data,” and “conflict threshold,” prior art Oshida discloses, (sensor component of the follower vehicle (i.e. follow vehicle sensor data) detects greater than a threshold number of obstacles or objects, such as objects which prevent the follower vehicle from moving, tailing, or following the leader vehicle, and the assist component may terminate the wireless tow, paragraph [0109]). It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Claim Objections
Claim 1 is objected to because of the following informalities: spelling error for “the followingvehicle”, should it be “the following vehicle.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as framed by the court in, In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  The claim(s) contains subject matter that was not described in the specification to make and/or use the invention. Claim 1 states, “overriding the follow vehicle control instructions,” and there are no instances within the specification whereby any vehicle control is explicitly or otherwise; “overrode, override(s), overriding.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Conflict threshold in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,4-8,10-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OSHIDA et al., US 20160071418, herein further known as Oshida.
Regarding claim 1, and 8, Oshida discloses a method and system for wireless towing an unmanned follow vehicle following a lead vehicle (paragraph [0003]), the method comprising: a means of receiving, by a processor (Fig. 8) in the follow vehicle, guidance information wirelessly transmitted to the follow vehicle from the lead vehicle (paragraph [0135]), wherein the guidance information reflects current lead vehicle driving operation, including at least steering (paragraphs [0097] through [0099] ) and powertrain operation (paragraph [0020]), being performed by the lead vehicle (paragraph [0004], vehicle is a follower vehicle (i.e. follow vehicle) and the potential leader vehicle is a leader vehicle (i.e. lead vehicle), establishing a connection with the leader vehicle and receiving one or more navigation instructions from the leader vehicle based on the vehicle (i.e. follower vehicle) being in follower mode (i.e. vehicle driving operation being performed by the lead vehicle), and generating one or more driving action commands based on one or more of the navigation instructions (i.e. guidance information) and executing respective driving action commands in an autonomous fashion (i.e. unmanned vehicle) based on the vehicle being in follower mode AND paragraph [0145], the terms "component", "module," "system", "interface", and the like are generally intended to refer , such communications or transmissions may include a wireless connection (i.e. guidance information wirelessly transmitted)); determining, by the follow vehicle, follow vehicle control instructions completely controlling the follow vehicle (claim 1, assist component, when in follower mode, generates one or more driving action commands based on one or more of the navigation instructions and executes respective driving action commands in an autonomous fashion) driving operations to cause the follow vehicle to move to the trajectory target location (paragraphs [0097] through [0099] and paragraph [0020]); comparing, by the follow vehicle, the follow vehicle control instructions with follow vehicle operational data including real time sensor data (paragraph [0109]) to determine a conflict threshold between the follow vehicle control instructions and the follow vehicle operational data; determining and activating a follow vehicle avoidance control instructions by the follow vehicle in response to the determined conflict threshold being above a set point that indicates the follow vehicle will collide with an identified hazard thereby overriding the follow vehicle control instructions based upon the guidance information (paragraph [109].
Regarding claim 2, Oshida discloses all elements of claim 1 above.
Oshida discloses further  a method and system for steps of: determining, by the follow vehicle, an avoidance trajectory target location based at least in part on the identified hazard, the follow vehicle control instructions, and the follow vehicle operational data; (paragraph 120-121, communication component 160 of the second vehicle may receive hazard  determining, by the follow vehicle, follow vehicle avoidance control instructions to control the follow vehicle driving operations to cause the follow vehicle to move to the avoidance trajectory target location (paragraph 4, vehicle being in follower mode, and generating one or more driving action commands based on one or more of the navigation instructions and executing respective driving action commands in an autonomous fashion based on the vehicle being in follower mode); comparing, by the follow vehicle, the follow vehicle avoidance control instructions with follow vehicle operational data to determine a second conflict threshold between the follow vehicle avoidance control instructions and the follow vehicle operational data (paragraph 109, if the sensor component 130 of the follower vehicle detects greater than a threshold number of obstacles or objects (i.e. a second conflict threshold), such as objects which prevent the follower vehicle from moving, tailing, or following the leader vehicle, the assist component 180 may terminate the wireless tow); and activating, by the follow vehicle, automatic control of the follow vehicle to the avoidance trajectory target location using the follow vehicle avoidance control instructions in response to the determined second conflict threshold being below a set point that indicates the follow vehicle will not collide with the identified hazard or another hazard in route to the avoidance trajectory target location (paragraph 121, upon determination that a hazard or object exists (i.e. comparing .
Regarding claim 4, and 14, Oshida discloses all elements of claim 1 and 8 above.
Oshida discloses further a method and system wherein follow vehicle operational data includes data captured from one or more sensors selected from the group consisting of radar, Doppler radar, sonar, laser, optical, lidar, infrared, image sensor, accelerometer, and proximity sensor (paragraph 62, the assist component 180 of the follower vehicle may provide one or more operating actions in response to the detected object and the assist component 180 may facilitate object avoidance or provide navigation based on one or more objects detected by the sensor component 130 of the vehicle or a sensor unit 132 and the  sensor component 130 or unit 132 may include exterior sensors, a radar unit, an exterior image capture device, one or more scanners, etc.)
Regarding claim 5, and 15, Oshida discloses all elements of claim 1 and 8 above.
Oshida discloses further a method and system wherein follow vehicle operational data includes data captured from one or more data sources selected from the group consisting of GPS location data, map data, weather condition data, and road condition data (paragraph 62, the assist component 180 of the follower vehicle may provide one or more operating actions in response to the detected object and the assist component 180 may facilitate object avoidance or provide navigation based on one or more objects detected by the sensor component 130 of the vehicle or a sensor unit 132 and sensor component 130 or unit 132 may include a global positioning system (GPS)).
Regarding claim 6, Oshida discloses all elements of claim 1 above.
Oshida discloses further a method and system wherein trajectory target location is determined such that the distance between the follow vehicle and the lead vehicle remains within a distance that guidance information can be received by the follow vehicle (paragraph 94, when the vehicle is in emergency mode (e.g., via a manual press of a request for help button through the interface component 170 or as automatically determined by the monitoring component 110), the assist component 180 determines an emergency response action of requesting a leader vehicle, a potential leader vehicle is within a threshold `tow` initiate distance (i.e. distance between the follow vehicle and the lead vehicle)  from the vehicle , a " follow me" request is received (e.g., initiated by the potential leader vehicle), and confirmation of the " follow me" request is provided (e.g., via the interface component 170 or automatically, such as via the assist component 180 or the communication component 160), the vehicle may be placed in follower mode AND paragraph 107, assist component 180 or the help center 192 may analyze one or more actions taken by the driver of the leader vehicle  (i.e. lead vehicle remains within a distance) or by the driver of the follower vehicle, calculate an intent status, and terminate or cancel the wireless tow based on respective actions or a malicious intent (e.g., intent status) inferred from respective actions. For example, if the leader vehicle deviates a threshold distance 
Regarding claim, 7 and 12 Oshida discloses all elements of claim 2 and 11 above.
Oshida discloses a method and system performing, by the follow vehicle, a halt operation to control the follow vehicle driving operations to cause the follow vehicle to brake and stop (paragraph 63, a vehicle equipped with a system 100 for vehicle operation assistance may perform an emergency stop or a pull over in response to or based on a determination of an emergency by one or more components of the system) in response to the determined second conflict threshold remaining above the set point that indicates the follow vehicle will collide with a hazard in route to the avoidance trajectory target location (paragraph 109, if the sensor component 130 of the follower vehicle detects greater than a threshold number of obstacles or objects (i.e. a second conflict threshold), such as objects which prevent the follower vehicle from moving, tailing, or following the leader vehicle, the assist component 180 may terminate the wireless tow)
Regarding claim 10, Oshida discloses all elements of claim 8 above.
Oshida discloses further a system wherein the follow vehicle control unit is further configured to determine an avoidance trajectory target location based at least in part on the identified hazard, the follow vehicle operational data, and the follow vehicle control instructions, and determine follow vehicle avoidance control instructions to control the follow vehicle driving operations to cause the follow vehicle to move to the avoidance trajectory target location (paragraph 120-121, communication component 160 of the second vehicle may receive hazard information or images associated with one or more hazards within a predefined area (i.e. follow vehicle operational data), and upon determination that a hazard or object exists (e.g., as determined by the communication received from the hazard database or from another vehicle as a reported hazard) in a lane of travel of the second vehicle (or within a threshold distance to the second vehicle (i.e. conflict threshold)), one or more response actions may be generated by the assist component 180, such as to switch from a current lane (i.e. avoidance trajectory) 
Regarding claim 11, Oshida discloses all elements of claim 10 above.
Oshida discloses further a system wherein the follow vehicle control unit is further configured to compare the follow vehicle avoidance control instructions with follow vehicle operational data to determine a second conflict threshold between the follow vehicle avoidance control instructions and the follow vehicle operational data; and wherein the steering and powertrain control unit is configured to apply the vehicle avoidance control instructions to cause the follow vehicle to move to the avoidance trajectory target location in response to the determined second conflict threshold being below a set point that indicates the follow vehicle will not collide with a hazard in route to the avoidance trajectory target location (paragraph 121, upon determination that a hazard or object exists (i.e. comparing follow vehicle control instructions with follow vehicle operational data) (e.g., as determined by the communication received from the hazard database or from another vehicle as a `reported hazard`)  in a lane of travel of the second vehicle (or within a threshold distance to the second vehicle (i.e. a conflict threshold) ), one or more response actions may be generated by the assist component 180, the assist component 180 may perform lane level matching to .
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669   

/JESS WHITTINGTON/Examiner, Art Unit 3669